INVESTOR RELATIONS AGREEMENT This Investor Relations Agreement is made this the 25th day of March 2009, between Chesapeake Group, Inc.(hereinafter referred to as "Consultant"), and Tianyin Pharmaceutical Inc. (hereinafter referred to as "Corporation" and together with Consultant, the "Parties"): Recitals: WHEREAS, the Corporation desires to engage the services of the Consultant to perform the Corporation's consulting services regarding all phases of the Corporation's "Investor Relations," including broker/dealer relations as such may pertain to the operation of the Corporation's business. WHEREAS, Consultant, through its principals, agents and employees, has certain expertise in the financial public relations activities, which involve corporate relations and relationships with various financial service industry professionals, including, but not limited to broker/dealers involved in the regulated securities industry, of the nature and type contemplated by the Corporation. NOW, THEREFORE, in consideration of the premise and the mutual promises and covenants contained herein and subject specifically to the conditions hereof, and intending to be legally bound thereby, the parties agree as follows: 1.Appointment of Consultant The Corporation hereby appoints Consultant, and Consultant agrees to represent the Corporation as a non-exclusive consultant to assist the Corporation as herein described and Consultant shall have the right during the term of this agreement to represent to the public that it is a consultant to the Corporation. 2.Term The term of this Agreement shall be for six (6) months commencing on April 6, 2009 renewable by the Corporation in three (3) month periods for a total of twelve (12) months. 3.Services Provided by Consultant (a)Consultant will provide consulting services in connection with the Corporation's "investor relations" dealings with FINRA broker/dealers and the investing public. (At no time will the Consultant provide services which would require Consultant to be registered and licensed with any federal or state regulatory body or self-regulating agency.) During the term of this Agreement, Consultant will provide those services customarily provided by an investor relations firm to a Corporation, including but not limited to the following: (1) Aiding the Corporation in developing a marketing plan directed at informing the investing public (including institutional investors) as to the business of the Corporation; (2) Providing the Corporation with and in-depth marketing and advertising program (3) Aiding and advising the Corporation in establishing a means of securing nationwide interest in the Corporation's securities; (4) Providing the Corporation with coaching for conference calls and road shows and arrange for broker/dealer presentations for investors at Consultant's expense; (3) Helping the Corporation with Industry Research; (f6 Aiding and consulting the Corporation in the preparation and dissemination of press releases and news announcements; and (7) Aiding and consulting the Corporation in the preparation and dissemination of all "due diligence" packages requested by and furnished to FINRA registered broker/dealers, the investing public, and/or other institutional and/or fund mangers requesting suchinformation from the Corporation. (b)The Consultant is an independent contractor and shall have no authority to bind the Corporation or incur other obligations on behalf of the Corporation. (c)The Consultant agrees that it will only communicate regarding the Corporation to licensed brokerage professionals and will not engage in any solicitation of the public with regard to the Corporation or its securities.Notwithstanding the foregoing, the Consultant may provide pre-approved information regarding the Crporation (i) in response to unsolicited inquiries by the Corporation’s shareholders; (ii) to valid trade and industry publications, newspapers and periodicals; and (iii) may otherwise engage in communications which are normal and customary for an investor relations firm and which do not involve solicitation of investors in connection with its role as an investor relations firm for the Corporation.The Consultant further agrees that it will only disclose information regarding the Corporation that was specifically provided to it by the Corporation for dissemination and will keep confidential any information marked as such by the Corporation.The Consultant agrees that it will not make any undisclosed payments to brokers or others and will generally act within the letter and the spirit of U.S. securities laws, rules and regulations at all times. (d)Neither the Consultant nor any of its principals is subject to any sanction or restriction imposed by the SEC, FINRA, any state securities commission or department, or any other regulatory or governmental body or agency, which would prohibit, limit or curtail the Consultant’s execution of this Agreement or the performance of its obligation hereunder. 4.Compensation In consideration for the services provided by Consultant to the Corporation, the
